Citation Nr: 1001551	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-16 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension, to 
include as secondary to herbicide exposure and secondary to 
diabetes mellitus, type II.

3.  Entitlement to service connection for an eye disorder, to 
include as secondary to herbicide exposure and secondary to 
diabetes mellitus, type II.

4.  Entitlement to service connection for hearing loss of the 
right ear.

5.  Entitlement to service connection for tinnitus of the 
right ear.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs

ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Jackson, 
Mississippi, which denied the above claims.


FINDINGS OF FACT

1.  Diabetes mellitus, type II, is not manifested as a result 
of the Veteran's period of active service, including as a 
result of in-service exposure to herbicides, and was not 
manifested to a compensable degree within any applicable 
presumptive period.

2.  Hypertension is not manifested as a result of the 
Veteran's period of active service, including as a result of 
in-service exposure to herbicides; was not manifested to a 
compensable degree within any applicable presumptive period; 
and is not proximately due to, the result of, or chronically 
aggravated by a service-connected condition.

3.  An eye disorder is not manifested as a result of the 
Veteran's period of active service,  including as a result of 
in-service exposure to herbicides, and is not proximately due 
to, the result of, or chronically aggravated by a service-
connected condition. 

4.  Right ear hearing loss is not manifested as a result of 
the Veteran's period of active service, and was not 
manifested to a compensable degree within any applicable 
presumptive period.

5.  Right ear tinnitus is not manifested as a result of the 
Veteran's period of active service.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
diabetes mellitus, type II, have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The criteria for entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2009).

3.  The criteria for entitlement to service connection for an 
eye disorder have not been met.  38 U.S.C.A. §§ 1110, 1116, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 
(2009).

4.  The criteria for entitlement to service connection for 
right ear hearing loss have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

5.  The criteria for entitlement to service connection for 
right ear tinnitus have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in July 2006, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  The 
RO also notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2009).  

As for the duty to assist, the RO obtained the Veteran's 
service treatment records, service personnel records, and 
private medical records.  As will be discussed below, the 
Veteran's claims are being denied on the bases that no 
competent medical evidence has been submitted which links any 
of the Veteran's claimed disorders to his active service.  In 
this circumstance, there is no duty on the part of VA to 
provide a medical examination as to any claimed condition, 
because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the Veteran has been advised of the need to submit 
competent medical evidence indicating that he has the 
disorders in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorders, if shown.  The Veteran has not done so, 
and no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the Veteran under 
the VCAA, does not contain competent evidence to suggest that 
the Veteran had any of these conditions in service, or that 
any current disorder is related to his active service.  Given 
these matters of record, there is no competent evidence that 
"the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).  
Under such circumstances, there is no duty to provide an 
examination or to obtain a medical opinion.  Id.

Therefore, as there is no indication that any additional 
evidence remains outstanding, which is obtainable, the Board 
is satisfied that the duties to notify and to assist 
have been met.



Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

Service connection for diabetes, hypertension, and 
sensorineural hearing loss may also be established based on a 
legal "presumption" by showing that either condition 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
such service, unless there is affirmative evidence that 
establishes that the Veteran was not exposed to any such 
herbicide agent.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.307(a)(6)(iii) (2009).  "Service in the 
Republic of Vietnam" means actual service in-country in 
Vietnam from January 9, 1962 through May 7, 1975, and 
includes service in the waters offshore, or service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2009).

The following diseases are deemed associated with herbicide 
exposure, under current VA law: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), including Note 2 (2003). 66 Fed. Reg. 23, 166- 
23,169 (May 8, 2001).  The foregoing diseases shall be 
service connected if a Veteran was exposed to an herbicide 
agent during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) are also satisfied.

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  In this regard, the Board observes that VA has 
issued several notices in which it was determined that a 
presumption of service connection based upon exposure to 
herbicides used in Vietnam should not be extended to certain 
specific disorders, based upon extensive scientific research.  
See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. 
Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has determined that a Veteran is 
not precluded from establishing service connection with proof 
of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).

The Department of Defense has acknowledged that herbicides, 
such as Agent Orange, were used along Korea's demilitarized 
zone (DMZ) from April 1968 through July 1969 to defoliate the 
fields of fire between the front line defensive positions and 
the south barrier fence.  The effected area was a strip of 
land 151 miles long and up to 350 yards wide, from the fence 
to north of the civilian control line.  The Department of 
Defense has determined that selected ground combat units of 
the 2nd and 7th Infantry divisions that served between April 
1968 and July 1969 were presumptively exposed to herbicides 
during their service in Korea and are therefore eligible for 
the presumptive conditions that have been epidemiologically 
linked to herbicide exposure.

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall 
also be service connected on this secondary basis. See 38 
C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  In order to establish entitlement to 
service connection on this secondary basis, there must be:  
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service- 
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 
Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 148, 158 
(1998).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.



Diabetes Mellitus, Type II, Hypertension, and an Eye Disorder

The Veteran asserts that he has diabetes mellitus, type II, 
hypertension, and an eye disorder that are attributable to 
his in-service exposure to Agent Orange in Korea.  He also 
asserts, in the alternative, that his hypertension and eye 
disorder are secondary to his diabetes mellitus, type II.  

In his Veteran's Application for Compensation and/or Pension 
(VA Form 21-526) received in July 2006, he indicated that his 
diabetes began in 2006 and was attributable to in-service 
Agent Orange exposure in Korea.  He also indicated that his 
hypertension, noted as beginning in 1976, and his eye 
disorder, noted as beginning in 1995, were adjunct to his 
diabetes mellitus, type II, and were also attributable to in-
service Agent Orange exposure in Korea.

In his Appeal To Board Of Veterans' Appeals (VA Form 9) 
received in May 2008, the Veteran indicated that was aware 
that he was not present along Korea's DMZ during the time 
period when Agent Orange was known to be used, but he 
maintains that he was, nevertheless, exposed to Agent Orange 
while in Korea.

Review of the Veteran's service records shows that, although 
the Veteran served in Korea, there is no indication that he 
served there during the time when Agent Orange use is 
conceded, specifically between April 1968 and July 1969.  
That is, his records show that from October 1966 to November 
1967, he was stationed in Korea, and from April 1968 until 
his discharge in June 1968, he was stationed at Fort Benning, 
Georgia, during which time there is no indication that he had 
a temporary (TDY) or other duty assignment in Korea.  The 
Board notes that neither the record nor the Veteran suggest 
that he served in Vietnam.  As such, he is not entitled to 
presumptive exposure to Agent Orange.

Nevertheless, he may still establish entitlement to service 
connection by showing actual direct causation.  Here, the 
Board acknowledges the Veteran's assertion that he believes 
he was exposed to Agent Orange while in Korea.  But, he 
offers no corroborating objective evidence towards this 
conclusion.  Therefore, the Board finds that the record does 
not show that the Veteran was actually exposed to Agent 
Orange (or other herbicides) while in service. 

Furthermore, the Veteran's service treatment records do not 
reveal any complaint, diagnosis, or treatment for diabetes 
mellitus, type II, hypertension, or an eye disorder during 
his period of active service.  So neither the record nor the 
Veteran suggests that either of these disabilities were first 
manifested during his period of active service.  

The separation report of medical examination dated in May 
1968 is silent as to any history relating to diabetes 
mellitus, type II, hypertension, or an eye disorder.  In the 
associated report of medical history, the Veteran indicated 
that he had never had diabetes, high or low blood pressure, 
or eye trouble.

Subsequent to service, the Veteran's private treatment 
records indicate that he has received treatment for diabetes 
mellitus, type II, hypertension, and vision problems.  
However, there is no indication that any of these conditions 
manifested as a result of any active duty, nor has the 
Veteran asserted as such, as he has consistently related his 
symptoms to manifesting post-service.

Having carefully considered the claims in light of the record 
and the applicable law, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for diabetes mellitus, type II, 
hypertension, and an eye disorder.   Specifically, the Board 
finds that as the record does not establish that the Veteran 
was presumptively or actually exposed to Agent Orange (or 
other herbicide); so he is not entitled to service connection 
for any condition on this basis.  Furthermore, as there is no 
evidence of any in-service incurrence of any of these 
conditions, he is also not entitled to service connection on 
an alternative direct basis.  

And, finally, insofar as the Veteran claims, in the 
alternative, that his hypertension and eye disorder are 
secondary to his diabetes mellitus II, the Board first notes 
that the Veteran asserts that both of these conditions 
manifested prior to his diabetes mellitus, type II.  However, 
without regard as to whether his hypertension and eye 
disorder are secondary to his diabetes mellitus, type II, as 
the Board has determined that his diabetes mellitus, type II 
is not service-connected, he is not entitled to service 
connection for either his hypertension or his eye disorder on 
this secondary basis.  

In this regard, the Board finds the Veteran's separation 
physical examination report is highly probative as to his 
condition at the time of his release from active service, as 
it was generated with the specific purpose of ascertaining 
his then-physical condition, as opposed to his current 
assertion which is proffered in an attempt to secure VA 
compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  The May 1968 
separation examination report is entirely negative for any 
symptoms associated with any of these conditions and weighs 
heavily against the claims.  

The first competent medical evidence of record of diabetes 
mellitus, type II, and hypertension is not until the February 
2006 private medical records from Dr. R.L.D.   The first 
competent medical evidence of record noting a vision problem 
is the June 2006 examination report from a medical facility, 
P.M.  This is approximately 38 years following the Veteran's 
separation from active service in 1968.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

Although the Veteran has been diagnosed with diabetes 
mellitus, type II and hypertension, and there is evidence of 
a vision problem, there is no evidence of any such chronic 
disability at separation from service, continuity of 
symptomatology after his period of active service, or medical 
evidence associating the subsequent diagnoses to service.  
See Hickson, 12 Vet. App. at 253.

There is also no competent medical evidence of record that 
diabetes mellitus, type II, or hypertension had become 
manifested to a compensable degree within one year following 
his separation from active service.  

In view of the absence of in-service findings associated with 
any of these conditions, and the lengthy period following 
service without treatment, there is no evidence of continuity 
of symptomatology, and this weighs against the Veteran's 
claims.  

Furthermore, there is no competent medical evidence of record 
suggesting any relationship of any of these conditions to the 
Veteran's service -including his asserted in-service exposure 
to Agent Orange.  Simply stated, the Veteran's service 
treatment records (containing no competent medical evidence 
of any of these claimed conditions) and post-service 
treatment records (showing no complaints, symptoms, findings 
or diagnoses associated with any of these conditions for 
several years, and no competent medical evidence linking the 
reported disorders to the Veteran's period of active service) 
outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion addressing a 
relationship between service and the current disabilities.  
While the Board is sympathetic to the Veteran's claims, and 
he is certainly competent to describe that which he 
experienced in service, any contentions by the Veteran that 
any of these claimed conditions are related to active service 
are not competent.  There is no indication that he possesses 
the requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for service 
connection for diabetes mellitus, type II, hypertension, and 
an eye disorder. Although the Veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claims.  See Gilbert, 1 Vet. App. at 53. 



Right Ear Hearing Loss and Right Ear Tinnitus

The Veteran asserts that he has both hearing loss and 
tinnitus in his right ear due to his military service.  In 
his July 2006 VA Form 21-526, he indicated that both 
conditions began post-service in 1975.  

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any right ear hearing 
loss or tinnitus during his period of active service.  So 
neither the record nor the Veteran suggests that either his 
right ear hearing loss or tinnitus manifest in service.  

The separation report of medical examination dated in May 
1968 shows that clinical evaluation of the Veteran's hearing 
was normal and no history of tinnitus is noted.  In the 
associated report of medical history, the Veteran indicated 
that he had never had ear trouble or hearing loss.

The report of a December 2007 private audiology exam provides 
that, as to the Veteran's right ear hearing, the Veteran has 
a word recognition score of 24 percent and that the Veteran 
is negative as to tinnitus.  While this is competent medical 
evidence of current right ear hearing loss, it also is 
competent medical evidence indicating that the Veteran does 
not have tinnitus, which weighs heavily against that claim.  

The Board observes that there is no competent medical 
evidence of record providing a diagnosis of tinnitus, nor is 
there any such medical evidence indicating that either 
condition may be associated with the Veteran's active 
service.

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for right ear hearing loss and right ear 
tinnitus.

In this regard, the Board finds the Veteran's separation 
physical examination report is highly probative as to his 
condition at the time of his release from active service, as 
it was generated with the specific purpose of ascertaining 
his then-physical condition, as opposed to his current 
assertion which is proffered in an attempt to secure VA 
compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  The May 1968 
separation examination report is entirely negative for any 
symptoms associated with either hearing loss or tinnitus and 
weighs heavily against the claim.  

The December 2007 exam is the first indication of right ear 
hearing loss.  This is over 39 years following the Veteran's 
separation from active service in 1968.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

Although there is competent medical evidence of right ear 
hearing loss, there is no evidence of any such chronic 
disability at separation from service, continuity of 
symptomatology after his period of active service, or medical 
evidence associating the subsequent diagnosis to service.  
See Hickson, 12 Vet. App. at 253.

There is also no competent medical evidence of record that 
the Veteran's right ear hearing loss had become manifested to 
a compensable degree within one year following his separation 
from active service.  

In view of the absence of in-service findings associated with 
right ear hearing loss or tinnitus, and the lengthy period 
following service without treatment, there is no evidence of 
continuity of symptomatology, and this weighs against the 
Veteran's claim.  

The Board recognizes the Veteran's contentions that he has 
had continuous symptoms since 1975.  And, the Board 
acknowledges that in order to establish his entitlement to 
service connection, it is not required that the Veteran have 
had a hearing loss disability when separating from service, 
or within one year after.  Instead, it is only required that 
he presently have sufficient hearing loss to meet the 
requirements of this regulation, and service connection is 
possible if this current hearing loss disability can be 
adequately linked to his period of active service.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).

Furthermore, when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of his symptoms, his opinion is outweighed by the competent 
medical evidence.  Simply stated, the Veteran's service 
treatment records (containing no competent medical evidence 
of right ear hearing loss or tinnitus) and post-service 
treatment records (showing no complaints, symptoms, findings 
or diagnoses associated with either condition for several 
years, and no competent medical evidence linking the reported 
disorders to the Veteran's period of active service) outweigh 
the Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit, 5 Vet. App. at 93.  However, there is no 
competent medical opinion addressing a relationship between 
service and the current disabilities.  While the Board is 
sympathetic to the Veteran's claims, and he is certainly 
competent to describe that which he experienced in service, 
any contentions by the Veteran that he has right ear hearing 
loss or tinnitus that is related to active service are not 
competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Cromley, 7 Vet. App. at 379; Espiritu, 2 Vet. 
App. at 495.

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for service 
connection for right ear hearing loss and right ear tinnitus.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims.  See 
Gilbert, 1 Vet. App. at 53. 


ORDER

Service connection for diabetes mellitus, type II, is denied.

Service connection for hypertension is denied.

Service connection for an eye disorder is denied. 

Service connection for hearing loss, right ear, is denied.

Service connection for tinnitus, right ear, is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


